United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
J.B., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Boston, MA, Employer
)
___________________________________________ )
Appearances:
Stephen Murray, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1789
Issued: January 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On July 31, 2006 appellant filed a timely appeal of a June 22, 2006 decision by an Office
of Workers’ Compensation Programs’ hearing representative who affirmed a June 28, 2005
decision denying his claim for a recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability beginning May 16, 2005 causally related to his May 25, 2004 employment injury.
FACTUAL HISTORY
On May 27, 2004 appellant, then a 40-year-old building maintenance custodian, filed a
traumatic injury claim alleging that, on May 25, 2004, he sustained an injury to his back while
stacking empty trays in the performance of duty. He stopped work on May 27, 2004 and
returned on June 1, 2004. The Office accepted the claim for lumbosacral strain.1 Appellant
received appropriate compensation benefits.
1

The record reflects that appellant has several claims which include an accepted claim for a thoracic lumbar strain
on September 15, 1989 and an accepted claim for a lumbar strain on November 30, 1992.

In a June 8, 2004 report, appellant’s treating physician, Dr. George Whitelaw, a Boardcertified orthopedic surgeon, noted appellant’s history of injury and treatment. He advised that a
previous magnetic resonance imaging (MRI) scan from October 11, 2002 revealed a disc
extrusion into the left lateral recess with impingement on the left L5 nerve root, mild central
stenosis and degenerative changes. Dr. Whitelaw opined that appellant had lumbar disc disease
which was exacerbated by the May 25, 2004 employment injury.
In a June 28, 2004 report, Dr. Whitelaw noted that appellant was “making good progress”
and was scheduled for physical therapy. He indicated that he would determine if appellant was
ready to return to light-duty work after a follow-up evaluation in two weeks. Dr. Whitelaw
continued to submit reports. On August 18, 2004 he further advised that appellant needed to
reduce his weight. In an October 25, 2004 report, Dr. Whitelaw advised that appellant needed
physical therapy. He submitted additional treatment notes and recommend therapy; however, he
did not recommend that appellant return to work.
On November 23, 2004 the Office referred appellant for a second opinion, together with a
statement of accepted facts, a set of questions and the medical record, to Dr. David J. Cohen,
Board-certified in internal medicine.
In a December 23, 2004 report, Dr. Cohen noted appellant’s history of injury and
treatment. He noted that appellant was morbidly obese and that this was a source of his
problems. Dr. Cohen conducted a physical examination and advised that his weight limited his
agility. He noted that the neurological examination failed to reveal any objective signs of
lumbosacral radiculopathy. Dr. Cohen advised that appellant’s “preexisting condition was
limited [by] his ability to respond to conservative therapy in view of his massive obesity.” He
noted that appellant claimed that his back pain was easily activated, but that he did not appear to
be suffering during his examination. Dr. Cohen opined that appellant could return to work as a
custodian if he did not do a lot of bending and was allowed to move about freely after sitting or
standing for any prolonged periods. He opined that appellant’s morbid obesity was the source of
his symptoms.
On January 13, 2005 the Office referred appellant together with a statement of accepted
facts and the medical record to Dr. Gerald F. Winkler, a Board-certified neurologist, for an
impartial medical evaluation to resolve the conflict in opinion between appellant’s physician,
Dr. Whitelaw, who opined that appellant could not return to work and Dr. Cohen, the second
opinion physician, who opined that appellant could return to work with some restrictions.
In a February 22, 2005 report, Dr. Winkler noted appellant’s history of injury and
treatment, which included an “exacerbation of back and leg pain while bending over.” He noted
that as far back as 1993, diagnostic reports revealed a disc protrusion at L5-S1 and a disc
extrusion at L4-5 pressing on the left L5 nerve root. Dr. Winkler noted that appellant’s current
activities included selling raffle tickets, using the computer and watching television. Appellant
related that he stayed up all day, could tolerate driving for up to an hour, could sit long enough to
watch a movie, and could walk up to half a mile. Dr. Winkler conducted an examination and
advised that there were no abnormalities on neurologic examination. He opined that it was “not
possible to determine whether [appellant] has returned to pain level that he was experiencing

2

before May 25, 2004” because no medical records prior to that date were submitted. Dr. Winkler
concluded that appellant was capable of “carrying out gainful activity whose exertional
requirements are similar to those of his reported current level of activity.” He opined that
appellant could do sedentary to light-level work with no lifting over 10 to 15 pounds, no bending
or twisting and the opportunity to sit or stand as necessary. Dr. Winkler completed a work
capacity evaluation and advised that appellant could return to work provided it was restricted to
light sitting/standing work for eight hours a day with restrictions.
In a report dated February 24, 2005, Dr. John P. Latchaw, a Board-certified neurological
surgeon and treating physician, noted appellant’s history of injury and treatment. He conducted
a physical examination and advised that appellant might benefit from lumbar epidural steroid
injections. However, it was unlikely that the injections would be sufficient to return appellant to
work.
By letters dated March 8 and 10, 2005, the employing establishment provided appellant
with a limited-duty job offer in accordance with the medical restrictions provided by Dr. Winkler
on March 10, 2005. The position, was entitled “modified building maintenance custodian” and
included duties which consisted of dusting and cleaning carrier cases, moving and organizing the
custodial area, answering telephones and other duties (within restrictions) assigned by
manager/supervisor. The physical requirements included light-level work within restrictions, no
pushing, pulling, or lifting over 10 to 15 pounds, no twisting, no bending/stopping, no squatting,
no kneeling, no climbing and changing positions at will, with sitting and standing as necessary.
By letter dated March 17, 2005, the Office advised appellant that the modified building
maintenance custodian position had been found to be suitable to his capabilities and was
currently available. It indicated that the impartial medical examiner, Dr. Winkler had examined
appellant on February 22, 2005 and provided work restrictions that were consistent with the
offered position. Appellant was advised that he should accept the position or provide an
explanation for refusing the position within 30 days. The Office informed appellant that, if he
failed to accept the offered position and failed to demonstrate that the failure was justified, his
compensation would be terminated. Appellant subsequently accepted the modified position and
returned to full-time light-duty work on March 22, 2005.
The Office authorized a lumbar myelogram with computerized tomography (CT) scan
and electromyography (EMG) scan on April 14, 2005. This was performed by Dr. Latchaw on
May 12, 2005.
In an April 25, 2005 report, Dr. Whitelaw noted that appellant had gastric bypass surgery
in March and lost 40 pounds. He advised that appellant was already back to light duty and noted
that it was “a bit of a struggle for him. Appellant is having to take a fair amount of pain
medication to get through the day, but he seems to be making it.” Dr. Whitelaw advised that he
would have appellant continue with his work-up with Dr. Latchaw and proceed from there.
In a May 18, 2005 report, Dr. Latchaw determined that appellant had postoperative
fibrosis, a well-known surgical complication from foraminotomies and lumbar disc excision. He
opined that appellant was totally disabled for heavy lifting and the significant physical activity of

3

his job. In a May 19, 2005 report, Dr. Latchaw diagnosed L4-5 disc herniation and checked the
box “yes” that he believed the condition was caused or aggravated by an employment activity.
He advised that appellant could not return to work and opined that appellant needed to lose 100
pounds prior to lumbar surgery.
On May 20, 2005 appellant alleged a recurrence of disability commencing
May 13, 2005.2 He alleged that “[s]ince I returned to work, I have been in constant pain.”
Appellant stated that the “old injury never went away.” He noted that, after a recent follow-up
medical examination, he was advised not to work.
On May 24, 2005 the employing establishment informed the Office that appellant had
been back to work for two months and was working within his “suitable limited-duty
assignment.”
By letter dated May 27, 2005, the Office advised appellant that it had received his claim
for a recurrence of disability. It requested that appellant provide additional information to
support his claim and allotted him 30 days to submit the requested information.
By decision dated June 28, 2005, the Office denied appellant’s claim for compensation.
It found that the medical evidence was insufficient to establish that he was unable to perform the
restricted-duty work to which he was assigned because of a material worsening of the accepted
condition.
On July 10, 2005 appellant requested a hearing, which was held on March 29, 2006.
In a July 11, 2005 report, Dr. Whitelaw advised that appellant was not capable of
working because he had to lie down for two hours to alleviate pain. He opined that appellant
remained disabled from his work as a custodian or answering telephones because he had to lay
down for two hours every hour or two.
In an October 4, 2005 report, Dr. Latchaw determined that the diagnostic myelography
performed in May 2005 revealed a neurosurgically operable lesion. He noted that appellant
wished to consider surgery and would continue losing weight. Dr. Latchaw advised that
appellant was temporarily disabled for heavy lifting and significant physical activity from his job
and opined that his current condition was directly related to the work-related injury of
May 25, 2004. He continued to treat appellant and opine that he was disabled.
The Office received a March 29, 2006 statement from appellant which described the
circumstances surrounding his injury. In a May 9, 2006 statement, the employing establishment
questioned whether appellant was disabled due to his work-related injury or due to his weight
condition.
In a June 22, 2006 decision, the Office hearing representative affirmed the June 28, 2005
decision.
2

Appellant filled in the date of May 16, 2005 as the date his pay stopped after the recurrence.

4

LEGAL PRECEDENT
Section 10.5(x) of the Office’s regulations provides that a recurrence of disability means
an inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness.3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.4
Causal relationship is a medical issue,5 and the medical evidence required to establish a
causal relationship, generally, is rationalized medical evidence. This consists of a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.6 The physician’s
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS
The Office accepted that appellant sustained a lumbosacral strain in the performance of
duty on May 25, 2004.
Appellant subsequently alleged recurrence of total disability
commencing on May 16, 2005. On May 27, 2005 the Office advised appellant of the type of
medical and factual evidence needed to establish his claim for a recurrence of disability.
However, appellant did not submit medical reports which contained a rationalized opinion from a
physician who, on the basis of a complete and accurate factual and medical history, concluded
that appellant’s disability commencing on or after May 16, 2005 was causally related to the
employment injury and supported that conclusion with sound medical reasoning.8 The Board
also notes that there is no evidence showing a change in the nature and extent of the light-duty
job requirements.
3

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

4

Richard E. Konnen, 47 ECAB 388 (1996); Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

Elizabeth Stanislav, 49 ECAB 540, 541 (1998).

6

Duane B. Harris, 49 ECAB 170, 173 (1997).

7

Gary L. Fowler, 45 ECAB 365, 371 (1994).

8

See Helen K. Holt, 50 ECAB 279 (1999).

5

Appellant submitted several reports from Dr. Latchaw. In a May 18, 2005 report,
Dr. Latchaw determined that appellant had postoperative fibrosis, which he explained was a
well-known surgical complication from foraminotomies and lumbar disc excision. He further
opined that appellant was totally disabled from heavy lifting and significant physical activity
from his job. However, appellant’s claim was accepted for a lumbosacral strain. Furthermore,
appellant had a preexisting problems including morbid obesity. Dr. Latchaw did not provide
adequate medical rationale to explain why any such disability would be necessitated by the
accepted injury.9 In a May 19, 2005 report, he diagnosed an L4-5 disc herniation and checked
the box “yes” that he believed the condition was caused or aggravated by an employment
activity. Dr. Latchaw advised that appellant could not return to work and opined that appellant
needed to lose 100 pounds prior to lumbar surgery. However, this report is of diminished
probative value. The Board has held that the checking of a box “yes” on a form report, without
additional explanation or rationale, is insufficient to establish causal relationship.10 Additionally,
Dr. Latchaw did not explain how appellant’s condition had worsened such that he was no longer
able to perform his limited-duty work during this time frame.11 Without additional explanation
or rationale, this report is insufficient to establish causal relationship or show that appellant’s
condition has worsened such that he was no longer able to perform his limited-duty position.
Dr. Whitelaw advised that appellant remained disabled from his work as a custodian or
answering telephones because he had to lay down for two hours every hour or two to alleviate
his pain. However, he failed to support his opinion with objective findings.12 The Board notes
that the modified position specified duties within his restrictions, which were prescribed by the
impartial medical examiner, and which included that appellant could move about freely after
sitting or standing for any prolonged periods. Dr. Whitelaw did not provide any objective
findings to explain why appellant now had to lie down every two hours other than to say it was
due to pain. His opinion is of limited probative value and is insufficient to establish causal
relationship or show that appellant’s condition has worsened such that he was no longer able to
perform his limited-duty position.
In an October 4, 2005 report, Dr. Latchaw determined that appellant had a
neurosurgically operable lesion and opined that appellant was temporarily disabled for heavy
lifting and significant physical activity from his job. He opined that appellant’s current condition
was directly related to the work-related injury of May 25, 2004. The Board notes that the
accepted condition was a lumbosacral strain and Dr. Latchaw did not provide a reasoned opinion
9

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not fortified
by medical rationale is of little probative value).
10

Calvin E. King, 51 ECAB 394 (2000).

11

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
12

See Laurie S. Swanson, 53 ECAB 517 (2002) (where a physician’s report does not indicate an objective
worsening of a claimant’s condition, and the physician’s statements regarding a claimant’s ability to work consist
primarily of a repetition of the claimant’s complaints that she hurt too much to work, this is not a basis for payment
of compensation).

6

on causal relationship. In the absence of a medical report providing a diagnosed condition and a
reasoned opinion on causal relationship with the employment incident, appellant did not meet his
burden of proof.13 While Dr. Latchaw indicated that appellant could not do heavy lifting or
significant physical activity, he did not address the duties of the modified position. The Board
notes that the modified position did not include any heavy lifting, but rather was comprised of
modified activities not to exceed lifting over 10 to 15 pounds. Dr. Latchaw’s opinion is of
diminished probative value.
Consequently, appellant did not meet his burden of proof to establish a recurrence of
disability beginning May 16, 2005 causally related to the May 25, 2004 employment injury.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability beginning May 16, 2005 causally related to the May 25, 2004 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2006 decision of the Office of
Workers’ Compensation Programs is hereby affirmed.
Issued: January 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Deborah L. Beatty, 54 ECAB 340 (2003).

7

